Cause   No.    09-14-00538-CV                                   FILED IN
                                                                                            t ST COURTOF APPEALS
                                                                                              HOUSTON. TEXAS


                                                                                             JAN 2 9 2015
                                                                                        CHRISTOPHER /. ^JJINE
                                                                                             ITOMFIA.  BRir

                                                                                       CLERK.

Russell       Ham                                      §     IN THE NINTH DISTRICT
T.D.C.J.-ID#1104449
                                                       §
                                                             COURT    OF    APPEALS
vs                                                     §

Williams StephensiETiAL                                §     BEAUMONT/       TEXAS

                                                       §

                                                       §



                APPELLANT        RUSSELL       HAM'S       MOTION    TO    EXTEND    TIME


                                          TO    FILE       BRIEF




TO   THE     HONORABLE      JUSTICES      OF    SAID       COURT:


     COMES     NOW,    Russell Ham/            Appellant/          Pro se in the above styled

and referanced cause number.                    Appellant asks this Honorable                      Court

to    extend        the filing due date until February 15/2015. Appellant

will respectfully show this Court the following:


                                                  I.


                                     Procedural History

     Appellant        Ham    /     a prisoner confined within the walls of                             the

Allen        B.Polunsky          unit/    Livingston/              Texas.     Appellant contends

that his personal & religious property was unlawfully confiscated

by Officer Sullivan. After exhausting the prison                                    grievance        pro

gram appellant filed his State Tort Claim with the 411 District

Court/       Polk County/        Texas.




                                                  1.
     Once        the     defendant            was     served and given an order to answer.

The defndant                filed        a    Motion     to     Dismiss.     Appellant filed his

amended State Tort Claim                        (to correct:.-,         the defects). Appellants

claims           were       dismissed by the District Court without considering

the     amended State Tort Claim. Appellant timely filed his                                 Notice

of Appeal.


                                                        II.


     There        is     no       specific          deadline to file this motion to extend

time/10.5 Texas Rules                        Appellate Procedure.



                                                       III.




                                     ARGUMENTS         AND    AUTHORITIES



     This        Honorable          Court       may     grant      an   extention of time under

Texas        Rules          of     Appellate Procedure/             Motion to extend time.      The

deadline           to file the Appellate Brief is January 30/2015. Appell

ate     Ham       request           an       additional       45    days to file his Appellate

Brief        /    extending              the time      until February 15/2015- No

ions        has        been       granted to extend the time to file the Appellate

Brief.


     Appellant           Ham       contends that he can not meet the Court ordered

deadline.              Texas       Department of Criminal Justice/Access to Court/

provides          access to the unit's law library only                             on      Tuesday

through Saturday. Furthermore/ appellant                                is   only   provided with

2     hours       a      day/      a total of 10 hours a week. Finally/                  the Access

to     Courts          no        longer provides current caselaw and has cancelled
it's     contract    West        Publishing.        Therefore/        if appellant finds

caselaw     in whcih he needs/          he must request it/            and he then rece

ives it the following day (if it can be accessed).

  This      extention       is    not   to        delay    or is it deliberate     / but

was    the result   of inadvertence          / mistake or mischance.Dimotsis          vs.

State Farm lloyds/ 966 S.W.2d 657/657(Tex.App-San Antonio/1998,no

pet).



                                         PRAYER


  For there reasons/        Appellant Ham asks this honorable Court to

grant an extention to file Appellate Brief until February 15/2015.




                                                  Respectfully submitted/



                                                  Russell      Ham
                                                  T.D.C.J.-ID#1104449
                                                  Allen B.Polunsky Unit
                                                  3872    FM   350   South
                                                  Livingston/Texas 77351




                                             3.
                             CERTIFICATE      OF   SERVICE




  I,     Russell Ham,      T.D.C.J.-ID#1104449,        Appellant,   Pro se certify

that     the     foregoing Motion to Extend Time to file Brief has been

placed in the Allen B.Polunsky Unit's                 mailbox on January 20,2015,

postage prepaid,       first class mail addressed to the Court of Appe

als,Ninth       District,1001   Pearl   Street,Suite      330,   Beaumont,Texas

77701.An        additional copy has been           transmitted to the following:




Briana   Webb
Assistant Attorney General
P.O.   Box     12548
Austin,Texas       78711




                                              Russell   Ham
                                              T.D.C.J.-ID#1104449




                                         4.
                                                                          RLEDIN

                          OHo'DDo&dV                                  HOUSTON. TEXAS
                                                                      JAN' 99 20©
Date:January 20,2015
                                                                              % PRJNE

Court of Appeals
Ninth    District
Carol Anne Harley,Clerk
1001 Pearl Street/Suite           330
Beaumont/Texas 77701




Re:Russell Ham vs.        William Stephens;ET.AL Cause No.CIV 28800;Case
   Number    09-14-00538-CV




Dear    Clerk/



  Enclosed       please    find     (1) Original    copy of Appellant Russell
Ham's  Motion  to  extend  time  to  file Brief. Would you please
file this motion and bring it to their attention.

  Also / Would   you  please  file  stamp my copy of the foegoing
motion  for  my filings purposes. And return it to me in the enc
losed Self Addressed Stamped Envelope for your convenience.




Thank you for your time and assistance in this:matter




                                            Thank you/




                                            Russell     Ham
                                            T.D.C.J.-ID#1104449
                                            3872   FM   350   South
                                            Allen B.Polunsky unit
                                            Livingston,Texas 77351